101 Ariz. 42 (1966)
415 P.2d 570
In the Matter of the Application for a Writ of Habeas Corpus, Royal LEONARD, Petitioner,
v.
The STATE of Arizona, Respondent.
No. H-145-2.
Supreme Court of Arizona. In Banc.
June 15, 1966.
Royal Leonard, in pro. per.
Darrell F. Smith, Atty. Gen., James S. Tegart, Asst. Atty. Gen., for respondent.
PER CURIAM.
Royal Leonard filed his petition for writ of habeas corpus in this Court, asserting that while he was under probation on a charge of aggravated assault his probation was revoked and he was sentenced to a term in the State Penitentiary at Florence, Arizona. He sets forth, and the State in its response concedes, that counsel was not present at the time petitioner was sentenced.
The sentence was void. Pina v. State, 100 Ariz. 47, 410 P.2d 658.
The sentence and commitment of the Superior Court of Maricopa County is vacated and set aside and petitioner is ordered discharged from the State Prison at Florence, Arizona.